IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40217

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 669
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 19, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MICHELLE ANN PEWE, aka EIGUREN,                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of two years, for forgery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Michelle Ann Pewe, aka Eiguren was convicted of forgery, Idaho Code § 18-3601. The
district court sentenced Eiguren to a unified term of fourteen years, with a minimum period of
confinement of two years, to run consecutively with any other sentences Pewe was currently
serving. Pewe appeals, contending that her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pewe’s judgment of conviction and sentence are affirmed.




                                                   2